Case 1:19-cv-02367-ABJ Document 36-17 Filed 12/30/19 Page 1 of 20




        Strzok v. Barr, No. 1:19-CV-2367-ABJ




                      Exhibit O
        Case 1:19-cv-02367-ABJ Document 36-17 Filed 12/30/19 Page 2 of 20
                                                                           Aitan D. Goelman
                                                                     Zuckerman Spaeder LLP
                                                                   agoelman@zuckerman.com
                                                                              (202) 778-1999

ZUCKERMAN
    SPAEDER




                                          July 17, 2018


BY EMAIL to i[REDACTED](,fbi.2ov

Candice M. Will
Assistant Director, Office of Professional Responsibility
Federal Bureau of Investigation

       Re:     Response to Proposed Removal on behalf of Special Agent Peter Strzok

Dear Assistant Director Will:

        The DOJ Inspector General's report was nothing if not thorough. The report's key finding
concerning any discipline for Special Agent Peter ("Pete") Strzok is that "we did not find
documentary or testimonial evidence that improper considerations, including political bias,
directly affected the specific investigative decisions we reviewed . . . or that the justifications
offered for these decisions were pretextual." [DOJ Report Executive Summary, at iii]. The
finding that this was not pretextual means that the investigative steps taken were reasonable,
effective and unbiased.

         Given the finding that there was no evidence none that Special Agent Strzok's
political opinions impacted any investigative step or decision, the proposal to fire him is unfair.
It is also a capitulation to the wishes of the President, who has repeatedly called for his head.
Within the past two weeks, the President accused Strzok of lying under oath during
Congressional testimony [CBS News, 07/15/2018, https://www.cbsnews.com/news/donald-
trump-interview-cbs-news-jeff-glor-peter-strzok-disgrace-claims-mueller-probe-hurting-russia-
relations/] and referred to Strzok as a "former" FBI agent [@realDonaldTrump, 07/11/2018, 3:47
PM], after earlier having accused him of "treason" ["Trump Accuses FBI Agent of `Treason,"
Wall Street Journal, 01/11/2018]. Several members of the House of Representative "Freedom
Caucus" have also publicly called for Special Agent Strzok to lose his job. Worse yet, a
reputable online publication, citing two sources, reported,

               President Donald Trump sharply questioned Attorney General Jeff
               Sessions and FBI Director Christopher Wray during a White
               House meeting on January 22 about why two senior FBI officials
                  Peter Strzok and Lisa Page    were still in their jobs despite


1800 M STREET NW, STE. 1000, WASHINGTON, DC 20036-5807 I T 202.778.1800 I F 202 822.8106

     ZUCKERMAN SPAEDER LLP I WASHINGTON, DC I NEW YORK I TAMPA I BALTIMORE
        Case 1:19-cv-02367-ABJ Document 36-17 Filed 12/30/19 Page 3 of 20



CANDICE M WILL
JULY 17, 2018
PAGE 2




               allegations made by allies of the president that they had been
               disloyal to him and had unfairly targeted him and his
               administration, according to two people with knowledge of the
               matter.

               The president also pressed his attorney general and FBI director to
               work more aggressively to uncover derogatory information within
               the FBI's files to turn over to congressional Republicans working
               to discredit the two FBI officials, according to the same sources.

               The very next day, Trump met Sessions again, this time without
               Wray present, and even more aggressively advocated that Strzok
               and Page be fired, the sources said." ["Exclusive: Trump pressed
               Sessions to fire 2 FBI officials who sent anti-Trump text
               messages," Vox, 04/20/2018]

These statements represent cynical attempts by self-serving politicians to place their hands on the
scales of the Bureau's independent disciplinary process. This is not due process.

        Special Agent Strzok was not a supporter of President Trump, but he never let that color
his official responsibilities. If he truly wanted to hurt Trump's chances to win the 2016 election,
he could have leaked information in the summer that the FBI was investigating interactions
between members of the Trump campaign and agents from the Russian government trying to
influence the election. He did not; that information was explosive and potentially game-
changing, and he safeguarded it. And the IG Report observes that Special Agent Strzok and Lisa
Page were among the most vocal members of the "Midyear Exam Investigation" (MYE) team in
arguing for aggressive investigative techniques to uncover the details of Hillary Clinton's use of
a private email server as Secretary of State. In short, Special Agent Strzok's actions in 2016
were exactly what they should be - diligent, aggressive and free of political bias or other
improper considerations.

        We address each of the three specifications underlying the proposed removal in greater
detail below. But in brief, none of the three allegations support the draconian proposal to fire
Special Agent Strzok.

       The charge that Special Agent Strzok violated Offense Code 1.7 (Investigative
Deficiency Misconduct Related to Judicial Proceedings) by somehow putting investigation of
the Anthony Weiner laptop on the back burner is the least supportable of the three charges.
Within hours of learning of the possible presence of relevant emails on September 28th, Special
        Case 1:19-cv-02367-ABJ Document 36-17 Filed 12/30/19 Page 4 of 20



CANDICE M. WILL
JULY 17, 2018
PAGE 3




Agent Strzok assigned a subordinate supervisor, a case agent, an Intelligence Analyst and a Staff
Operations Specialist, all with no connection to the Russia investigation, to pursue the matter.
Within 24 hours of learning of the information, that team, as well as an NSLB Unit Chief, had
reached out to FBI New York. Indeed, because of his position as a Deputy Assistant Director
with responsibility over thousands of ongoing investigations, Special Agent Strzok was not
present for, and did not otherwise participate in, the critical September 29th meeting which
mapped out the FBI's plan for pursuing the data on the Weiner laptop. Once it became apparent
that the laptop might contain different emails from those previously analyzed, the MYE Team
(including Special Agent Strzok) diligently pursued that information and reopened the
investigation. He acted no differently than other officials leading the investigation and there
would be no legitimate reason to single him out for discipline over these operational decisions.
We note an initial draft of the IG report (relied upon by OPR in the identification and drafting of
their findings) identified fault with Deputy Director McCabe, Executive Assistant Director
Steinbach, Assistant Director Priestap, and Special Agent Strzok for not following through with
the laptop in a timely manner. Based on subsequent information provided by Special Agent
Strzok and others, this element was removed from the final report and no individual was faulted
for an investigative deficiency in the response to the Weiner laptop. It is not clear why OPR
would reinsert an allegation that had been sufficiently discredited that it was dropped from the
IG Report itself.

        The allegation of a security violation under Offense Code 5.18 likewise does not justify
the proposed dismissal. It also directly conflicts with the charged investigative deficiency.
Indeed, Special Agent Strzok's need to use his personal email for work purposes was a direct
result of his efforts to aggressively and expeditiously pursue the Weiner laptop information.
Special Agent Strzok received a draft affidavit for a warrant to search the Weiner laptop on a
weekend evening, while he was out of the office (in keeping with the extraordinary exigency, the
warrant was sworn out later that same weekend). Nevertheless, he immediately moved to review
the draft, forwarding the document from his FBI email to his personal iPhone because he could
not view a redlined version of it on his FBI issued smartphone but could on his personal smart
phone. Special Agent Strzok was careful to both double delete the email from his personal
system, and to make sure it was captured on the FBI's system in accordance with policy. This
action was taken in a good-faith effort to swiftly obtain the necessary warrant, and the limited
use fell within the discretion afforded by Section 3.3.1 of the FBI Mobile Devices and Mobile
Applications Policy Guide, 0879PG, dated July 6, 2016, permitting use of personal devices for
business purposes when "the use of an FBI owned mobile device is not possible or practicable."
This underscores that Special Agent Strzok's actions were an every-day occurrence for
employees across the Bureau and not the sort of serious violation of policy that could justify
firing a Special Agent with more than 20 years of exceptional service.
          Case 1:19-cv-02367-ABJ Document 36-17 Filed 12/30/19 Page 5 of 20



CANDICE M. WILL
JULY 17, 2018
PAGE 4




         Finally, it would be both unfair and unlawful to fire Special Agent Strzok because he
expressed -- however "vituperatively" -- his personal political opinions in what he believed to be
private communications with Ms. Page. Assuming the FBI was representative of the country in
the fall of 2016, about 55% of FBI employees opposed the candidacy of Mr. Trump.I
Accordingly, more than half of the FBI likely opposed Trump's candidacy at the time, and the
only thing that singles Strzok out is that the FBI has a written record of his pre-election political
opinions. He cannot be disciplined for having these opinions, for holding these opinions
strongly, or even expressing them to others. Both FBI policy and the First Amendment of the
Constitution protect his rights to have and express personal political opinions, especially where
his personal views about the candidates did not affect his actions in either investigation. Thus,
the only issue for this proposal is that these opinions were in text messages on an FBI phone
rather than stated orally or written on a personal device.

        This is not to say that Special Agent Strzok is trying to shrug off responsibility for having
used an FBI-issued cell phone to express these opinions to Ms. Page. It was wrong for him to
have used his FBI device for this purpose, and he is very sorry that his actions have contributed
to the disclosure of information which brought negative publicity on the agency. While we do
not believe that it was reasonably foreseeable at the time that the messages he intended to be
private expressions would be disclosed to the public, Special Agent Strzok accepts responsibility
for his role in this occurrence, and understands that reasonable corrective action could be
warranted. We note that the "standard penalty" for "Unprofessional Conduct — Off Duty" under
Offense Code 5.21 is a five-day suspension. A reasonable penalty, however, does not include
destroying the career of a faithful and very competent public servant by dismissing him from the
FBI.

        The unrelenting pressure that the President and his political allies are injecting into this
process is extremely unfair to Pete Strzok. For his sake, as well as for the rank and file members
of the FBI who are very likely in this partisan climate to face intense scrutiny over politically
sensitive investigations in the near future, it is imperative that this proposed disciplinary action
be resolved in a fair manner, and in accordance with fundamental notions of due process.

         A. Pete Strzok's Exceptional Career of Public Service

        It is no coincidence that Directors of the Bureau under multiple administrations have
assigned Pete Strzok to work on (and in many cases lead) some of the most high profile and
sensitive investigations in recent history. He was one of the initial case agents on the FBI team



I https.//www.realclearpo I itics.com/epol Is/20 I 6/president/usigeneral election_ trump vs c I inton-549 I html.
        Case 1:19-cv-02367-ABJ Document 36-17 Filed 12/30/19 Page 6 of 20



CANDICE M. WILL
JULY 17, 2018
PAGE 5




that ultimately cracked the case of the Russian illegals. He identified the car abandoned by
several of the 9/11 terrorists in Boston. He oversaw the investigation of Edward Snowden and
literally dozens of other spies, including investigations into the most significant U.S. losses of
classified information in the past two decades. It is not happenstance that he was selected to lead
both the Clinton and Trump investigations. It is because he is one of the very best agents in the
FBI. As Director Comey admitted in his interview with the OIG, Report at 299, in hindsight he
realized that what he needed was "another Strzok."

       While the OPR background material notes Special Agent Strzok's extensive performance
and awards from the FBI, including exclusively Outstanding Performance appraisals; four
Special Act/Achievement awards in 1997, 1998, 2004, and 2006; two Quality Step Increases in
2002 and 2004; six cash awards in 2007, 2008, 2009, 2014, 2015, and 2016; and four time off
awards in 2002, 2007, 2009, and 2012, it fails to note the following extraordinary awards:

               - the Director's Award, the US Attorney for the Eastern District of Virginia's
       Public Service Award and the Director of National Intelligence's Meritorious Unit
       Citation, in 2009, all for his work in leading the investigations and eventual convictions
       of four individuals for spying for the PRC;

               - the US Attorney for the Southern District of New York's Outstanding
       Investigation Award, the Director of National Intelligence's Meritorious Unit Citation,
       and the Director of National Intelligence Community Excellence in Counterintelligence
       Award in 2011, all for his work as a case agent for the Boston-based Russian illegal
       couple which were part of the Ghost Stories investigation;

               - the US Attorney for the Eastern District of Virginia's Public Service Award in
       2013 for the investigation and prosecution of John Kiriakou for disclosing classified
       information to the media, a case representing the first ever charge and conviction of
       violating the Intelligence Identities Protection Act;

             - and classified recognition from the intelligence services of the United Kingdom,
       Canada, New Zealand, Belgium, Italy, Israel, and Taiwan for successful joint operations.

It is simply beyond dispute — the Proposed Removal seeks to end the career of an agent who has
provided exceptional service to the FBI.
         Case 1:19-cv-02367-ABJ Document 36-17 Filed 12/30/19 Page 7 of 20



CANDICE M WILL
JULY 17, 2018
PAGE 6




        B. Response to the Three Specifications

       The proposed removal relies upon three specifications to justify firing Special Agent
Strzok. None of them support the termination of his employment in light of his outstanding
record of service, and his rights under the First Amendment.

        1. Strzok Was Not Negligent In Pursuing the Weiner Laptop Evidence

        [REDACTED] - [Subject to NDA]




        Additionally, the June 12, 2018 letter from Director Wray to the IG incorporated into the
IG Report specifically notes that no one was to be referred for investigative misconduct. With
regard to "investigatory actions, including moving more quickly to secure a search warrant for
Anthony Weiner's laptop," Director Wray specifically did not characterize the matter as
misconduct, in fact stating the opposite: "The FBI appreciates, however, that the OIG recognized
that many of the identified missteps were judgment calls by seasoned investigators and
prosecutors, and that there was no evidence that any decision was made as a result of bias or
other improper considerations." In sum, the IG report made no allegation of investigative
conduct; the allegation was not referred to the OPR; and Director Wray excluded this charge
from the subjects to be referred to OPR. It is thus wholly inappropriate for the OPR to revive
these already debunked allegations.

        [REDACTED] - [Subject to NDA]
           The Report, at 330, makes clear that OIG "searched for evidence that the Weiner
laptop was deliberately placed on the back-burner to protect Clinton, but found no evidence in
emails, text messages, instant messages, or documents that suggested an improper purpose."
This conclusion is unassailable and should persuade any fair-minded observer that allegations
that the FBI "went easy" on Secretary Clinton are baseless. Nevertheless, the proposed removal
walks right to the edge of accusing Pete Strzok of trying to delay the inquiry into the newly


2 In defense of OPR, a 06/13/2018 email from OIG staff [REDACTED] - [Subject to NDA]
         Case 1:19-cv-02367-ABJ Document 36-17 Filed 12/30/19 Page 8 of 20



CANDICE M WILL
JULY 17, 2018
PAGE 7




discovered Weiner laptop until after the election. It quotes extensively from the NYO agent and
AUSA from New York speculating that "somebody was trying to bury this," and the proposal
declares that "the investigation reveals that there is no reasonable excuse for the FBI's delay in
following up on this matter." [Proposal, at 15-16] This insinuation is unfair, and contrary to
both the facts and the findings of the IG Report that they could find no evidence that any
investigative act or decision was the product of improper considerations.

        Within hours of learning of the emails on September 28th, Special Agent Strzok assigned
Supervisory Special Agent [REDACTED] a subordinate supervisor, who additionally included an
MYE case agent, an Intelligence Analyst and a Staff Operations Specialist, all with no
connection to the Russia investigations, to pursue the matter. Less than 24 hours after learning
of the information, that team, as well as an NSLB Unit Chief [REDACTED] had reached out to FBI
New York, and Special Agent Strzok followed up the next day.

        This timeline is not based merely on the unanimous recollection of those involved; it is
also corroborated by written communications. As noted in a 9:01 AM email from [REDACTED] to
Special Agent Strzok on 10/31/2016,

               The only date I have is 09/29/2016. Bill told me about it, and then
               we did a Lync call with NYO [REDACTED]
                               were on — maybe [REDACTED]          . At that point,
               the system was still crashing so they hadn't gone through all the
               data. We discussed searching for our material and realized it
               would be outside the scope of the warrant so we asked them to try
               to get some basic facts (numbers, domains, etc.) based on plain
               view in order to inform our decision of whether or not to move
               forward.

Following the Lync call, the team informed Special Agent Strzok that it would be premature to
send a team to New York as the system had not yet finished processing and that there was an
investigative plan in place to move forward. It was reasonable for him to agree with this
recommendation.

       It wasn't until the call with NYO on October 25, 2016 that Special Agent Strzok and the
other members of the MYE Team first learned information that made it reasonably likely that the
Weiner laptop might contain the type of mens rea evidence that could have changed the
determination not to recommend prosecution of former Secretary Clinton. At that point, the
team shifted into high gear and obtained a more expansive warrant to search the device by
October 30th.
        Case 1:19-cv-02367-ABJ Document 36-17 Filed 12/30/19 Page 9 of 20



CANDICE M. WILL
JULY 17, 2018
PAGE 8




         The Proposed Removal faults the entire MYE team for not reaching this determination
earlier, and points specifically to a call on September 29, 2016 in which Special Agent Strzok
was not present. During that call the NYO provided other MYE team members with a
description of what they had been able to see on a first pass of the Weiner laptop, which had not
yet completed forensic processing. They had observed the existence of a significant amount of
emails from the Clinton server, and according to the Report there was mention that some of these
emails were backups from one or more Blackberry devices. However, at that point investigators
couldn't determine the origin of the backups or the content of any of the emails. Additionally,
according to the specific recollection of NSLB Unit Chief [REDACTED], who participated on that
call, NYO did not inform the MYE personnel of the presence of emails from the
att.blackberry.net domain. In any event, NYO did not yet have specific and complete details as
to the scope of the data, including domains, file structure, and dates. Moreover, during that call
NYO informed MYE team members that the significant size of the contents of the laptop had
repeatedly caused the system being used to examine it to crash.

        The participants on that call made the sensible decision to have NYO complete the
forensic processing to allow them to then review the contents of the laptop, and to compile an
index of the materials contained therein, and only then to consider applying for a search warrant.
The pre-warrant investigative activity included only steps that the FBI could legitimately conduct
consistent with the Fourth Amendment under the "plain view" doctrine, and would allow the
MYE team to decide whether and how to seek a warrant to obtain the contents of the emails in
question. The takeaway from the call on September 29, 2016, was that NYO would contact the
MYE team when that part of the review was completed. Not only is this the recollection of the
MYE personnel who participated in the call, but it is also corroborated by contemporaneous
written evidence (see, e.g., emails to Strzok from the Supervisory Special Agent and FBI lawyer
on October 25, IG Report at 313-314, noting "We were waiting for NYO to get back to us about
the volume of Huma related emails on the devices," and "I have not heard back from NY").

        After the call, Special Agent Strzok was briefed by his subordinates, who relayed the
information that the ball was currently in NYO's court. Based on this briefing, there was no
reason for Special Agent Strzok to believe that the laptop differed in any material aspect from all
of the other data storage repositories the MYE had encountered.

        Special Agent Strzok's non-participation in the September 29 conference call, and his
decision to task other experienced and very capable agents with following the lead on the Weiner
laptop, was not due to carelessness or indifference. He was not sunning on some beach or
spending time playing with his children. He was a Deputy Assistant Director working 60-plus
hour weeks managing a wide range of global counterintelligence threats, including what he
reasonably believed to be the most significant threat to the country's democracy in recent times.
        Case 1:19-cv-02367-ABJ Document 36-17 Filed 12/30/19 Page 10 of 20



CANDICE M. WILL
JULY 17, 2018
PAGE 9




In July of 2016, the FBI received credible information from extremely sensitive FBI and U.S.
Intelligence Community sources that the Russian Government was interfering in the U.S.
Presidential election in an attempt to harm the candidacy of Secretary Clinton and aid Mr.
Trump's bid for the White House. This information was corroborated by the discovery of
evidence of multiple, high-level contacts between agents of the Russian Government and
members of the Trump campaign. Special Agent Strzok, who had by that time spent more than
20 years as a counterintelligence and counterterrorism agent, was alarmed. He was also highly
motivated to ferret out and stop any attempt by the Russian Government to subvert American
democracy.

         The next call between NYO and the MYE team wasn't until October 25, 2016. Special
Agent Strzok did participate in this call and learned, for the first time, that the Weiner laptop
contained a massive amount of emails from the domain att.blackberry.net, the domain of the
server that Secretary Clinton used when she began her tenure at the State Department. Special
Agent Strzok and the others immediately recognized the potential significance of this
information: it was the first repository of data that seemed reasonably likely to contain thousands
of missing emails from early on in Secretary Clinton's tenure as Secretary of State -- the emails
considered to be most likely to contain evidence of Secretary Clinton's mens rea.

        It is indisputable that Special Agent Strzok first learned these facts during the phone call
on October 25, and that he considered them to be significant. There is real-time evidence of both
of these things, in the form of contemporaneously sent texts and handwritten notes. IG Report,
at 315-316. Additionally, the Report notes that the Weiner case agent, who did participate in the
later call after missing the September call, was surprised that MYE personnel asked questions
such as "That's on there?" and "We didn't know that," making it clear that NYO had not
previously passed on those details to the MYE Team. Ultimately, it was determined that the
laptop did not contain such important evidence, and the belief that Special Agent Strzok had
before October 25 and November 2 proved to be accurate.

         The proposed removal offers absolutely no explanation for why Special Agent Strzok and
Special Agent Strzok alone should shoulder the blame for the decisions or lack of action of the
entire MYE team. Because of Special Agent Strzok's position and his assignment to the Russia
investigation, which was in full gear at the time, he was less involved in the initial operational
decisions regarding the Weiner laptop than other high level members of the team, and less
involved in these decisions than he was in the MYE investigation before it was closed (for the
first time) in July 2016. In fact, each of the following FBI officials agreed with the plan about
how to pursue the information on the Weiner laptop from the September 29 meeting: AD
Priestap; SC [REDACTED], Special Agent Strzok's MYE co-lead; NSLB UC [REDACTED];
                                                                                      [REDACTED]
Supervisory Special Agent [REDACTED] (the SSA on the MYE team); Special Agent
       Case 1:19-cv-02367-ABJ Document 36-17 Filed 12/30/19 Page 11 of 20



CANDICE M. WILL
JULY 17, 2018
PAGE 10




[REDACTED]  one of the primary MYE case agents; IA [REDACTED]             one of the primary MYE
IAs; and Special Agent (then SOS)    [REDACTED]     , one of the primary MYE analysts. We have
followed the instruction in the proposed removal that we not contact these witnesses for
statements as part of this response; however, we urge you to do so. We believe that each of these
participants of the MYE Team would testify that a) they agreed with the plan of action for the
Weiner laptop reached at the September 29 meeting; and b) they believed that Special Agent
Strzok acted diligently in his pursuit of all relevant information during the investigation.
Moreover, we are not aware of any effort by the agency to discipline these other leaders of the
MYE team for alleged Investigative Deficiency.

       The Proposed Removal makes much of a comment purportedly made by Deputy Director
McCabe to the IG that he thought "you [i.e., Strzok] were actually doing it." [Proposal at 19]
But as noted above, in accordance with DD McCabe's guidance, as relayed through AD Priestap,
within hours Special Agent Strzok had assigned a team unrelated to the Russia investigation to
follow through, contact New York, and develop an investigative plan, a task they accomplished
within 24 hours of his asking them to do so, and he then obtained briefings from his staff and
accepted their recommended course of action. This was reasonable.

        The accusation that Special Agent Strzok negligently failed to diligently pursue the
information on the Weiner laptop stands in marked contrast to his overall aggressive
investigation of Clinton during the MYE. As noted by the IG report, Special Agent Strzok was
repeatedly among the most aggressive members of the MYE Team. [IG Report at iii, 159] For
example, while the MYE Team made robust use of grand jury subpoenas (issuing 56 of them),
search warrants (3 were sought and obtained) and 2703(d) orders (5 were issued), Strzok pushed
for even more aggressive use of compulsory process in the face of reluctance by career
prosecutors in the Justice Department. [IG Report, at 79] "Strzok and Page were two of the
strongest advocates of obtaining the culling testimony and laptops" [IG Report at 129], and
"Strzok and Page both urged the Department to issue grand jury subpoenas for Mills's and
Samuelson's testimony regarding the culling process and to seek a search warrant to seize the
culling laptops from [their lawyer's offices]." [IG Report at 159]. The IG Report also noted that
Strzok pushed back against the DOJ prosecutors, urging them to more aggressively negotiate the
FBI's access to documents in the possession of high-powered Clinton defense attorneys. [IG
Report at 84].

         These facts are undisputed. Along with the similarly indisputable fact that decisions
made by the MYE Team, and the timing of these decisions, hurt the candidacy of Hillary Clinton
and helped that of Donald Trump, and that the FBI took great pains to first shield and then
downplay the existence of the Russia investigation from the media in the run-up to the election,
this is conclusive evidence that the MYE investigation was not impacted by a preference for a
         Case 1:19-cv-02367-ABJ Document 36-17 Filed 12/30/19 Page 12 of 20



CANDICE M. WILL
JULY 17, 2018
PAGE 11




Clinton Presidency over a Trump Presidency. The narrative of a "Deep State" cell of rabid anti-
Trump partisans in the FBI is absurd in light of the actual evidence.

        In sum, there is simply no credible evidence that Special Agent Strzok violated Offense
Code 1.7 by failing to pursue an investigative lead. He and the other MYE team members
reasonably pursued the Weiner laptop lead, which ultimately resulted in no additional material
evidence. His actions were consistent with the consensus view of the team, and there is no
justifiable reason to single him out for punishment. You should reject this specification in its
entirety.

        2. Strzok Did Not Violate FBI Policy by His Limited Use of his Cell Phone

        The Proposed Removal faults Special Agent Strzok for forwarding, on a few occasions,
emails related to the investigation to his personal email account. Of this handful of emails, the
Proposal finds most troubling that Special Agent Strzok, on October 29, 2016, forwarded an
email attaching a draft of the affidavit in support of a search warrant for Anthony Weiner's
laptop. However, Department of Justice policy allows employees to use personal email accounts
for official communications where exigent circumstances require, as long as any government
records are captured on government record keeping systems within 20 days. [IG Report at 424].
More specifically, as contained in Section 3.3.1 of the FBI Mobile Devices and Mobile
Applications Policy Guide, 0879PG, dated July 6, 2016,3. FBI policy states:

         Generally, personally owned mobile devices must not be used to conduct official FBI
         business. This includes processing, storing, or transmitting USGI. Permissible exceptions
         to this rule are as follows:

        Limited voice and/or data usage of a personally owned mobile device for conducting
        unclassified, nonsensitive, official FBI business when the use of an FBI owned mobile
        device is not possible or practicable.

        Special Agent Strzok's use of his personal email account meets that standard. It was not
possible for him to read a redlined version of the affidavit on his government phone, and because
of the urgency of the situation given the approaching election4, he forwarded the document to his
personal email, where he was able to quickly complete the work needed to prepare the search


  This critically and directly relevant FBI Policy Guide is neither referenced in OPR's recommendation nor included
in the materials we were provided for review.
  An urgency that, ironically, is directly inconsistent with the idea that Special Agent Strzok, because of his anti-
Trump animus or any other reason "slow rolled" review of the materials resident on the Weiner laptop.
         Case 1:19-cv-02367-ABJ Document 36-17 Filed 12/30/19 Page 13 of 20



CANDICE M. WILL
JULY 17, 2018
PAGE 12




warrant affidavit for filing. Thus, because of the technological limitations of his government-
issued device, Special Agent Strzok used his personal device (and, as he routinely did, his
personal time) to conduct time-sensitive government work. This is the type of exigent
circumstance that is allowed by the exception written into the DOJ policy.

        The proposed removal does not dispute any of these facts, but seems to premise the
security violation charge on the assertion that the search warrant was ultimately filed by the
prosecutors under seal, and thus should be considered "sensitive." But the draft affidavit did not
contain federal grand jury information. The IG report incorrectly asserts the draft affidavit
"appears to" contain information obtained pursuant to a grand jury subpoena, an error OPR
compounds by asserting the document "contained" grand jury information.1 The absence of
grand jury information from the draft affidavit can be verified by FBI OGC, specifically NSLB
UC [REDACTED], and we urge you to contact her as a witness. Thus, Strzok reasonably believed
that this was the type of work product - especially given the time sensitivity that he could
forward to his personal device. As the IG Report also observed, it was Special Agent Strzok's
practice to then double delete any work-related email in his personal account, and neither the IG
Report nor the Proposed Removal suggests that his draft of the search warrant was in fact
exposed to any third party.

        Thus, even if one were to find, after the fact, that his draft of the search warrant contained
"sensitive" information, this was at best a technical violation of the policy. In good faith and on
his personal time, Special Agent Strzok was working to help to quickly prepare and submit the
search warrant and obtain authority to complete the review of the Weiner laptop information.
According to the Proposed Removal, the standard penalty for a violation of the policy is a five-
day suspension; that would be the outer limit of a reasonable penalty under these circumstances.
Indeed, we note that in similar circumstances, even lesser punishment was administered. In case
number 2009-0217, a Special Agent transmitted an email containing sensitive information from
his FBI Unet account to his personal email account, and downloaded attachments containing law
enforcement sensitive information to a non-government computer. He was given an oral
reprimand.




5
 Perversely, OPR's inaccurate conclusion is being relied upon by the FBI's Security Division in their decision to
suspend Special Agent Strzok's security clearance, leading to his indefinite suspension.
         Case 1:19-cv-02367-ABJ Document 36-17 Filed 12/30/19 Page 14 of 20



CANDICE M. WILL
JULY 17, 2018
PAGE 13




         3. The "Unprofessional Conduct" Charge Does Not Support the Firing of Special Agent
Strzok

        It is difficult to discern the actual conduct that this specification of the proposed removal
targets as "unprofessional." Is it that Special Agent Strzok developed political opinions? Is it
the intensity — i.e., the "vituperative" nature of those opinions? Is it that he expressed them to
Lisa Page? All of that conduct is protected by the First Amendment. Indeed, it is axiomatic that
the free expression of political opinion is the most protected genre of speech under the First
Amendment. The importance of avoiding any law or regulation that would tend to chill this type
of speech is reflected in both statute, see 5 U.S.C. 7321 (Hatch Act) ("It is the policy of the
Congress that employees should be encouraged to exercise fully, freely, and without fear of
penalty or reprisal, and to the extent not expressly prohibited by law, their right to participate
...in the political processes of the Nation.") (emphasis added), and regulation. See 5 CFR
734.402 (FBI employees retain the right to "[e]xpress his or her opinion as an individual
privately and publicly on political subjects and candidates.").

        Special Agent Strzok does not deny that he wrote the text messages in question, or that he
genuinely held and passionately expressed the political opinions therein. He is a patriotic
national security official who was confronted with the prospect of a hostile foreign power
seeking to exert illegal influence on a presidential election. But the relative strength or intensity
of political opinions and their expression cannot be a factor that distinguishes appropriate
political speech from inappropriate political speech. The First Amendment protects "strongly
held" or "intense" expressions of political belief no less than the more milquetoast articulation of
opinion, and to punish Special Agent Strzok for expressing these beliefs, however often or
intensely he stated them, would be a clear violation of his constitutional rights.

        If the conduct at issue is that Special Agent Strzok was somehow biased against then
candidate Trump, and that the bias affected his actual performance of his duties on either the
MYE or Russia investigations, then that concern is dispelled by the express findings of the
exhaustive IG Report, which we have already addressed, supra. Moreover, it is not at all fair to
portray political opinion as the same thing as evidence of bias. The term "bias" carries with it a
negative connotation, an unfair prejudice in favor or against someone or something. See, e g ,
Dictionary.com. "Bias" also necessarily implies a difficulty in making neutral, reasoned and
objective analyses of the object of bias. The IG report shows just the opposite notwithstanding
         Case 1:19-cv-02367-ABJ Document 36-17 Filed 12/30/19 Page 15 of 20



CANDICE M. WILL
JULY 17, 2018
PAGE 14




his political opinions, Special Agent Strzok carried out his duties objectively and
dispassionately.

         Page 18 of the Proposed Removal strings together (out of context) excerpts of messages:
"Trump is a flicking idiot," "I hate these people," "I need to fix it," "No he's not [going to
become president] and "We'll stop it." If the purpose here is to suggest that Special Agent
Strzok acted on an alleged bias against then candidate Trump, this charge is baseless and flies in
the face of the conclusion reached by the exhaustive IG Report. Taken in context, these
messages are hardly as nefarious as the Proposed Removal implies. The "No he's not" was
merely Special Agent Strzok's prediction during the campaign that candidate Trump had little
chance of winning the election (an opinion which was widely shared at the time). The "I need to
fix it" comment was part of a discussion between Special Agent Strzok and Ms. Page about
whether he would want to work on the Mueller Russia team or pursue a potential eventual
promotion to Assistant Director. Special Agent Strzok was outraged by the fact of Russian
interference in our election, and was explaining why he would opt for the Mueller assignment.
The "we'll stop it" comment referred to Special Agent Strzok's conviction that the electorate as a
whole (of which he was a part) would not choose a candidate like Donald Trump, especially after
the recent events of the time, which included candidate Trump's vicious attack on a Gold Star
family. It was, again, a commonly held view in mid-August 2016 that Trump was not likely to
win the Presidency. And finally, the first two excerpts were merely emphatic expressions of
Special Agent Strzok's political opinion that candidate Trump and his associates in the campaign
would be poor choices to lead the country.

        That leaves the concern that Special Agent Strzok used an FBI device to express these
opinions, and that he should have foreseen at the time that there was a realistic possibility that his
texts with Ms. Page would be publicly revealed and create an "appearance" of bias (whether true
or not). As to the use of an FBI device, Special Agent Strzok has from the very beginning of this
inquiry acknowledged this mistake and is genuinely sorry that it has resulted in negative


        6
        -   The Proposed Removal also repeats one of the mistakes of the IG Report, by focusing only on a select
and very small sample of the texts which were critical of then candidate Trump. This materially misrepresents the
nature of Special Agent Strzok's political opinions and his articulation of them in his texts to Ms. Page. A review of
the entirety of Special Agent Strzok's texts, or even a random sampling of them, would reveal him to be nothing like
his public portrayal as a partisan Democrat and Clinton apologist. In fact, Special Agent Strzok's texts contain
repeated criticism of Secretary Clinton and former President Clinton, along with numerous other Democrats like
Eric Holder and Bernie Sanders.
       Case 1:19-cv-02367-ABJ Document 36-17 Filed 12/30/19 Page 16 of 20



CANDICE M. WILL
JULY 17, 2018
PAGE 15




publicity to the agency he loves. But we respectfully disagree that it was in any way foreseeable
that his communications with Ms. Page would be publicly revealed, or that he is primarily
responsible for the public disclosure.

        First, it is undisputed that Special Agent Strzok and Ms. Page regarded these
communications as private and did not expect the public, or anyone else, to read them. The
intensely personal nature of some of the texts illustrates this fact. Also, neither Special Agent
Strzok nor Ms. Page were responsible for the public disclosure of these texts. Rather, it was the
OIG briefing officials within DOJ who both publicly named Special Agent Strzok and Ms. Page,
and released to the media a selective sample of their text messages, even while the OIG
investigation was ongoing and investigative steps were not complete. By taking this action, OIG
and DOJ contributed to the very same public perception of bias that the Proposed Removal and
IG Report bemoans.

        Not only is it indisputable that Special Agent Strzok believed that his text messages to
Ms. Page would remain private, this belief was objectively reasonable. FBI policy provides for
de minimis use of text messaging, which would necessarily envision communications between
an employee and his doctor, clergyman, attorney, spouse, or innumerable other categories of
communications carrying privilege and an expectation of privacy. Special Agent Strzok was not
aware (nor are we now) of any previous instance where the government, including the OIG, has
undertaken this type of review of texts between two FBI employees. Neither the IG Report nor
the Proposed Removal identify any circumstance in which private texts expressing political
opinions were previously disclosed. There was simply no reason for SA Strzok to expect that
these texts would be reviewed by anyone, much less made public.

        Thus, the public disclosure here of texts that were always intended to remain private was
both unforeseen and unforeseeable. It is therefore fundamentally unfair to conclude that SA
Strzok's participation in these communications, because he failed to anticipate that they could
create the appearance of political bias, was misconduct. To illustrate the point, consider a
number of FBI officials discussing the upcoming 2016 election in the break room. It is First
Amendment protected activity for these officials to express personal opinions about the election,
and that would not change even if someone recorded or reported those opinions to the public.
There is nothing about the unforeseen public disclosure of such comments that can, retroactively,
render the mere expression of political opinion a disciplinary offense. Ordinarily, punishment
for severe misconduct requires a showing of intent - some effort to harm someone else, or obtain
personal gain. There is no indication that any of the FBI or Departmental rules that the Report
concludes were violated here were intended to be strict liability offenses, and if they were, the
conflict with SA Strzok's First Amendment rights would be further accentuated.
         Case 1:19-cv-02367-ABJ Document 36-17 Filed 12/30/19 Page 17 of 20



CANDICE M. WIL
JULY 17, 2018
PAGE 16




         Moreover, after taking the highly unusual step of publicly disclosing the emails, if the
FBI were to now fire Special Agent Strzok without affording him genuine due process, such
action would also violate his rights under the due process clause of the Fifth Amendment. A
"stigma-plus" claim arises when the government takes adverse action without due process, and
those actions create "a stigma or other disability that foreclosed [the employee's] freedom to take
advantage of other employment opportunities," in his chosen field. See e.g., Campbell v. District
of Columbia, 2018 WL 3188384, at *2 (D.C. Cir. June 29, 2018), citing Bd. of Regents of State
Coils. v. Roth, 408 U.S. 564, 573 (1972). 1

        In short, the only aspect of the "Unprofessional Conduct — Off Duty" charge which can
be sustained in a fashion which does not violate Special Agent Strzok's constitutional rights is
the admitted fact that he used an FBI device to send personal messages to Ms. Page. FBI policy
permits "de minimis personal use of government property" if not otherwise inappropriate.
Special Agent Strzok is hardly alone among FBI agents in the use of a government phone for
personal reasons, but we also understand that the impact on the agency from the negative
publicity here makes this situation unusual, and would warrant the imposition of reasonable
corrective action. The FBI table of penalties suggests a five-day suspension for a first offense of
"Unprofessional Conduct — Off Duty), and as we explain below, OPR has in fact issued far less
punishment for even worse conduct. The proposal to fire Special Agent Strzok after more than
two decades of exceptional service is grossly excessive.




            We are of course highly concerned that the repeated calls by the President and members of Congress to
fire Pete Strzok interfere with his right to meaningful pre-disciplinary due process. Moreover, the process of review
of material at OPR further hampers his ability to respond to the charges and thus obtain due process. He has not
been allowed his own copy of the thousands of pages of material relied upon by OPR to arrive at their decision, nor
was he even permitted to bring a computer to type notes about the material relied upon by OPR. He was not
permitted to contact witnesses, and submit statements of support to rebut the charges. Similarly, the unusual and
unprecedented speed of OPR's process - in which a review was completed less than two days after Special Agent
Strzok was notified a review had been initiated is evidenced by the numerous factual errors, conclusions not
supported by fact, and assertions and recommendations keyed to language in a prior draft version of the report which
were removed or otherwise changed in the final report. All of this suggests a rush to judgment which undermines
his right to due process.
        Case 1:19-cv-02367-ABJ Document 36-17 Filed 12/30/19 Page 18 of 20



CANDICE M. WILL
JULY 17, 2018
PAGE 17




       C. Dismissal is Not a Reasonable Penalty

        Special Agent Strzok is not some newbie who ran into hot water soon after joining the
Bureau. He has given nearly twenty-two years of exceptional service to the FBI. Likewise, this
is not a situation where he intended to hurt anyone, or to take action for personal gain. He
simply expressed personal political opinions to a friend in texts that were intended to remain
private. While the President and his allies in Congress and in the media may be calling for
blood, the law demands a more sober analysis.

        The Proposed Removal makes reference to the "Douglas factors" that should determine
the extent of any penalty you may decide to impose. Those factors should be balanced, without
affording one factor primary weight. Unfortunately, the proposed removal errs in this regard by
focusing almost exclusively on the negative publicity that the agency has encountered as support
for the sanction of dismissal, and by failing to balance the relevant Douglas factors as a whole.
It barely pays lip service to the fact of Special Agent Strzok's distinguished service over more
than two decades; or the tremendous amount of support and respect he has earned among his
colleagues; or the fact that none of these alleged offenses are serious enough to carry a penalty of
dismissal; or that no other employees have been fired under similar circumstances; or the fact
that he was working under immensely stressful circumstances, on perhaps the two most
consequential investigations in decades; or that he has demonstrated genuine remorse for having
embarrassed the Bureau and has conducted himself with the highest degree of professionalism
and regard for the agency's interests during the closed and public hearings before Congress; or
that everything in Special Agent Strzok's history with the agency suggests the highest
probability of rehabilitation.

        Moreover, the proposal to fire Special Agent Strzok is not consistent with the Bureau's
approach to similar accusations, even when the agents' actions have been malicious or have
brought poor press upon the agency (or both). For example, in case 2012-0164, a Special Agent
knowingly provided false or misleading information within investigative documents, and
violated procedures when he failed to turn over Brady materials in a criminal proceeding. His
misconduct resulted in an innocent person wrongly spending more than seven years in prison,
and required the agency to enter into a large monetary settlement to bring the victim's civil case
to an end. He was given a 60-day suspension. In Case 2015-0233, a Unit Chief acted
unprofessionally while off duty with several people, including assaulting a minor and causing
him injuries, and drawing his duty weapon and threatening to shoot the minor in front of his
mother and 11 year old brother. The UC was criminally charged under state law, and the jury
found him guilty of 2nd degree assault. The penalty imposed by the Bureau was a demotion and
60-day suspension. The Bureau has given demotion or 10-60-day suspensions to employees for
such gross misconduct as a Special Agent assaulting his wife and berating police officers (2017-
        Case 1:19-cv-02367-ABJ Document 36-17 Filed 12/30/19 Page 19 of 20



CANDICE M. WILL
JULY 17, 2018
PAGE 18




0125), media reports about a Special Agent consistently refusing to pay child support, and using
his FBI credit card for personal debts (2016-011), employees writing racially motivated phony
text messages purporting to fire a black coworker (2016-0190), a Special Agent who had a long-
term sexual relationship with the AUSA assigned to his cases, and who was caught having sex at
work with her, resulting in a new trial for the defendant and widespread negative media coverage
(2012-0356), and many others. Indeed, the IG Report itself refers to a situation in which "racy
texts" exchanged between two FBI agents and an FBI informant were used to impeach the agents
in the prosecutions of several defendants for violations of the Foreign Corrupt Practices Act.
According to a Washington Post article about the case, which ended without convictions, the
foreman of the jury stated that the "texts were one of many things that point[ed] to an absolutely
amateurish operation" by the government. See Del Quentin Wilbur, Racy Texts Hurt Justice's
Largest Sting Operation Targeting Foreign Bribery, WASH. POST, Feb. 13, 2013. Neither agent
was charged with misconduct, and they both remain employed today. In sum, the proposed
penalty of removal is disproportionate to the Bureau's record of discipline with regard to even
worse infractions, and this factor, along with virtually all of the other Douglas factors points to a
lesser penalty.

        The notoriety of these events should not trump all of these other factors. This is
particularly true given that Special Agent Strzok has done everything in his power to mitigate the
negative impact to the Bureau caused by the release of these texts. He has submitted to
interviews by OIG on numerous occasions and has fully cooperated with investigations being
conducted by various Congressional committees. In the three weeks since the IG's Report was
released, Special Agent Strzok has been interviewed for more than 21 hours by two House
committees, once behind closed doors and once in open hearing. In both instances, he appeared
voluntarily; in both he did not assert his Fifth Amendment right to remain silent and answered all
questions except those that counsel for the Bureau specifically directed him not to answer. His
testimony was sober, credible and compelling. The reaction to the public testimony has been
almost universally positive, and Special Agent Strzok is being credited with offering the most
compelling defense of the Bureau and its professionalism in recent memory. In fact, with the
exception of the President and some of his most devoted followers, the consensus seems to be
that Special Agent Strzok's testimony went a long way toward redeeming the reputation of the
Bureau among the American public. Since the hearing, he has received a slew of supportive and
grateful messages, including many from former Bureau employees whose pride in the service
was substantially restored by his public statements.

        And even if you fault Special Agent Strzok for the bad publicity (notwithstanding the fact
that he was not the source of the leak and has done everything in his power to mitigate the
negative reaction), and even if you decide it is an aggravating factor warranting more than the
standard five to seven day penalties prescribed in the agency's published table, that still does not
        Case 1:19-cv-02367-ABJ Document 36-17 Filed 12/30/19 Page 20 of 20



CANDICE M. WILL
JULY 17, 2018
PAGE 19




support the draconian action of firing him. There are lesser sanctions which you can take and
that would also serve the agency's interests in taking reasonable corrective action. Indeed, the
agency risks even more harmful notoriety if it were to appear to bow to the political firestorm
and terminate the employment of an agent with a long and outstanding record of service because
he expressed his beliefs about an election.

        But in the end, the most important audience for the decision in this case is not the
President or other politicians, and it is not the media; it is the —35,000 hardworking employees of
the FBI. The President has repeatedly alleged that the political opinions, as evidenced by the
donations and party registrations of some members of the Special Counsel's team is prima facie
evidence of bias. See https://www.washingtonpost.com/news/post-
politics/wp/2018/03/18/trump-said-muellers-team-has-13-hardened-democrats-here-are-the-
facts/?utm term=.2af75f939000. Obviously, the First Amendment prohibits taking account of
this. But the question implicitly posed by this case is whether the FBI should stand firmly
against, or become complicit in, bringing about a world where staffing decisions are affected by
employees' political beliefs, registrations, and donations. If the FBI were to remove all
employees who had political opinions, or even restrict the investigative opportunities of those
who had strongly held political views, the workforce would be neutered and left to a small class
of persons who either had no political beliefs, or who pretended not to have them. Note that the
slippery slope may already have begun, as noted in the proposal letter which quotes the case
agent in SDNY as declaring his political neutrality before his substantive concern, stating, "I
don't know what to do because I'm not political. Like I don't care who wins this election, but . . .
." Proposal Letter at p.15 (emphasis added). It is more than conjecture that this case has the
potential to chill the free speech of FBI employees everywhere.

        The FBI should not establish this dangerous precedent. For all of these reasons we urge
you to reject the proposed sanction of dismissal, and allow Special Agent Strzok to return (in
whatever capacity you deem appropriate) to protecting the country that he loves.

        We appreciate your consideration of this response, and we look forward to the meeting
on July 24, where Special Agent Strzok and I can answer any questions or elaborate on any of
these matters in greater detail.

                                                      Very truly yours,

                                                      s, Aitan D. Goelman

                                                      Aitan D. Goelman
